                           Case 18-10512-KBO          Doc 2797         Filed 09/10/21        Page 1 of 11



                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

                                                                           )
                 In re:                                                    )     Chapter 11
                                                                           )
                 Zohar III, Corp., et al.,1                                )     Case No. 18-10512 (KBO)
                                                                           )
                                                   Debtors.                )     Jointly Administered
                                                                           )
                                                                           )

                                                 CERTIFICATE OF SERVICE

                          I, Chad Corazza, hereby certify that on September 9, 2021, I caused a copy of the

             foregoing documents, Debtors' Motion for Entry of an Order, Pursuant to Bankruptcy Rules

             9006 and 9027, Extending the Period Within Which the Debtors May Remove Actions

             Pursuant to 28 U.S.C. § 1452 [Docket No. 2795], to be served upon the below counsel in

             the manner indicated below:

                  Norman L. Pernick, Esq.                                          Randy M. Mastro, Esq.
                  David Dean, Esq.                                                 Matt J. Williams, Esq.
                  Cole Schotz P.C.                                                 Mary Beth Maloney, Esq.
                  500 Delaware Avenue, Suite 1410                                  Gibson, Dunn & Crutcher LLP
                  Wilmington, DE 19801                                             200 Park Avenue
                  ddean@coleschotz.com                                             New York, NY10166-0193
                  npernick@coleschotz.com                                          rmastro@gibsondunn.com
                  (Patriarch Entities)                                             mjwilliams@gibsondunn.com
                  Email                                                            mmaloney@gibsondunn.com
                                                                                   (Patriarch Entities)
                                                                                   Email




             1
               The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
             Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
             (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3
             Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
28581472.1
                   Case 18-10512-KBO       Doc 2797     Filed 09/10/21   Page 2 of 11


             Robert Klyman, Esq.                                Monica K. Loseman, Esq.
             Gibson, Dunn & Crutcher LLP                        Gibson, Dunn & Crutcher LLP
             333 South Grand Avenue                             1801 California Street, Suite 4200
             Los Angeles, CA 90071-3197                         Denver, CO 80202-2642
             rklyman@gibsondunn.com                             mloseman@gibsondunn.com
             (Patriarch Entities)                               (Patriarch Entities)
             Email                                              Email


             Kenneth J. Nachbar, Esq.                           Michael Carlinksy, Esq.
             Robert J. Dehney, Esq.                             Jonathan E. Pickhardt, Esq.
             Megan Ward Cascio, Esq.                            Benjamin Finestone, Esq.
             Matthew B. Harvey, Esq.                            Ellison Ward Merkel, Esq.
             Lauren Neal Bennett, Esq.                          Blair Adams, Esq.
             Morris Nichols Arsht & Tunnell                     Quinn Emanuel Urquhart & Sullivan, LLP
             1201 North Market Street, 16th Floor               51 Madison Avenue, 22nd Floor
             P.O. Box 1347                                      New York, NY 10010
             Wilmington, DE 19899-1347                          michaelcarlinsky@quinnemanuel.com
             knachbar@mnat.com                                  jonpickhardt@quinnemanuel.com
             rdehney@mnat.com                                   benjaminfinestone@quinnemanuel.com
             mcascio@mnat.com                                   ellisonmerkel@quinnemanuel.com
             mharvey@mnat.com                                   blairadams@quinnemanuel.com
             lbennett@mnat.com                                  (Alvarez & Marsal Zohar Management, LLC)
             (Alvarez & Marsal Zohar Management, LLC)           Email
             Email

             Gregory M. Petrick, Esq.                           Brian J. Lohan, Esq.
             Jonathan M. Hoff, Esq.                             Ginger Clements, Esq.
             Ingrid Bagby, Esq.                                 Arnold & Porter Kaye Scholer LLP
             Michele C. Maman, Esq.                             70 West Madison Street, Suite 4200
             Cadwalader, Wickersham & Taft LLP                  Chicago, IL 60602-4231
             200 Liberty Street                                 brian.lohan@arnoldporter.com
             New York, NY 10281                                 ginger.clements@arnoldporter.com
             gregory.petrick@cwt.com                            (Certain Holders of Notes Issued by Zohar III,
             jonathan.hoff@cwt.com                              Limited)
             ingrid.bagby@cwt.com                               Email
             michele.maman@cwt.com
             (MBIA Insurance Company)
             Email

             Internal Revenue Service                           Secretary of State
             Centralized Insolvency Operation                   Corporations Franchise Tax
             2970 Market Street                                 P.O. Box 898
             P.O. Box 7346                                      Dover, DE 19903
             Philadelphia, PA 19101-7346                        (Secretary of State)
             (Internal Revenue Service)                         First Class Mail
             First Class Mail

28581472.1
                   Case 18-10512-KBO         Doc 2797   Filed 09/10/21   Page 3 of 11


             Secretary of Treasury                              Michael B. Mukasey, Esq.
             Attn: Bankruptcy Department                        U.S. Attorney General
             820 Silver Lake Blvd., Suite 100                   Department of Justice
             Dover, DE 19904                                    Commerical Litigation Branch
             (Secretary of Treasury)                            950 Pennsylvania Avenue, N.W.
             First Class Mail                                   Washington, DC 20530-0001
                                                                (U.S. Attorney General)
                                                                First Class Mail

             Ellen W. Slights, Esq.                             Securities & Exchange Commission
             Assistant United States Attorney                   Secretary of Treasury
             U.S. Attorney’s Office                             100 F Street, NE
             1007 North Orange Street, Suite 700                Washington, DC 20549
             P.O. Box 2046                                      secbankruptcy@sec.gov
             Wilmington, DE 19899-2046                          (Securities & Exchange Commission)
             ellen.slights@usdoj.gov                            Email
             (U.S. Attorney’s Office)
             Email

             Securities & Exchange Commission                   Delaware Attorney General
             Attn: Bankruptcy Department                        Attn: Bankruptcy Department
             Brookfiled Place                                   Carvel State Office Building
             200 Vesey Street, Suite 400                        820 N. French Street, 6th Floor
             New York, NY 10281-1022                            Wilmington, DE 19801
             bankruptcynoticeschr@sec.gov                       (Delaware Attorney General)
             nyrobankruptcy@sec.gov                             Hand Delivery
             (Securities & Exchange Commission)
             Email

             Juliet M. Sarkessian, Esq.                         Delaware Division of Revenue
             Office of the United States Trustee                Attn: Zillah Frampton
             U.S. Department of Justice                         820 N. French Street
             844 King Street, Suite 2207                        Wilmington, DE 19801
             Lockbox #15                                        (Delaware Division of Revenue)
             Wilmington, DE 19801                               Hand Delivery
             juliet.m.sarkessian@usdoj.gov
             (U.S. Trustee)
             Email




28581472.1
                   Case 18-10512-KBO         Doc 2797     Filed 09/10/21   Page 4 of 11


             U.S. Bank National Association                       John W. Weiss, Esq.
             Attn: CDO Group-Ref.: Zohar III, Limited             Brett D. Jaffe, Esq.
             190 LaSalle St., 8th Floor                           Alexander Lorenzo, Esq.
             Chicago, IL 60603                                    Elizabeth Buckel, Esq.
             (U.S. Bank National Association)                     Alston & Bird LLP
             First Class Mail                                     90 Park Avenue, 15th Floor
                                                                  New York, NY 10016-1387
                                                                  john.weiss@alston.com
                                                                  brett.jaffe@alston.com
                                                                  alexander.lorenzo@alston.com
                                                                  elizabeth.buckel@alston.com
                                                                  (U.S. Bank National Assocation)
                                                                  Email

             Elizabeth LaPuma, Esq.                               Alvarez & Marsal Zohar Management, LLC
             Alvarez & Marsal Zohar Management, LLC               Attention: General Counsel
             600 Madison Ave.                                     600 Madison Ave.
             New York, NY 10022                                   New York, NY 10022
             elapuma@alvarezandmarsal.com                         (Alvarez & Marsal Zohar Management, LLC)
             (Alvarez & Marsal Zohar Management, LLC)             First Class Mail
              Email

             Jonathan T. Edwards, Esq.                            Laura Davis Jones, Esq.
             Alston & Bird LLP                                    Timothy P. Cairns, Esq.
             One Atlantic Center                                  Pachulski Stang Ziehl & Jones, LLP
             1201 West Peachtree Street                           919 N. Market Street, 17th Floor
             Atlanta, GA 30309-3424                               P.O. Box 8705
             jonathan.edwards@alston.com                          Wilmington, DE 19899-87055
             (U.S. Bank National Assocation)                      ljones@pszjlaw.com
             Email                                                tcairns@pszjlaw.com
                                                                  (MBIA Insurance Company)
                                                                  Email

             James D. Herschlein Esq.                             Matthew P. Ward, Esq.
             Jeffrey A. Fuisz, Esq.                               Morgan L. Patterson, Esq.
             Erik Walsh, Esq.                                     Womble Bond Dickinson (US) LLP
             Arnold & Porter Kaye Scholer LLP                     1313 North Market Street, Suite 1200
             250 West 55th Street                                 Wilmington, DE 19801
             New York, NY 10119-9710                              matthew.ward@wbd-us.com
             james.herschlein@arnoldporter.com                    morgan.patterson@wbd-us.com
             jeffrey.fuisz@arnoldporter.com                       (Certain Holders of Notes Issued by Zohar III,
             erik.walsh@arnoldporter.com                          Limited)
             (Certain Holders of Notes Issued by Zohar III,       Email
             Limited)
             Email



28581472.1
                   Case 18-10512-KBO        Doc 2797   Filed 09/10/21   Page 5 of 11


             Josef W. Mintz, Esq.                              Rick Antonoff, Esq.
             Blank Rome LLP                                    Blank Rome LLP
             1201 N. Market Street, Suite 800                  1271 Avenue of the Americas
             Wilmington, DE 19801                              New York, NY 10020
             mintz@blankrome.com                               rantonoff@blankrome.com
             (Blank Rome LLP)                                  (Blank Rome LLP)
             Email                                             Email

             Joseph J. Farnan, Jr., Esq.                       Mark D. Collins, Esq.
             Farnan LLP                                        Brett M. Haywood, Esq.
             919 North Market Street, 12th Floor               Richards, Layton & Finger, P.A.
             Wilmington, DE 19801                              One Rodney Square
             farnan@farnanlaw.com                              920 North King Street
             (Independent Director)                            Wilmington, DE 19801
             Email                                             collins@rlf.com
                                                               haywood@rlf.com
                                                               (Ankura Trust)
                                                               Email

             Dennis F. Dunne, Esq.                             Debora A. Hoehne, Esq.
             Andrew Harmeyer, Esq.                             Michael Godbe, Esq.
             Milbank LLP                                       Weil, Gotshal & Manges LLP
             55 Hudson Yards                                   767 Fifth Avenue
             New York, NY 10001                                New York, NY 10153
             ddunne@milbank.com                                debora.hoehne@weil.com
             aharmeyer@milbank.com                             michael.godbe@weil.com
             (Ankura Trust)                                    (Culligan)
             Email                                             Email

             Zachary I. Shapiro, Esq.                          Daniel N. Brogan, Esq.
             Brendan J. Schlauch, Esq.                         Sophie E. Macon, Esq.
             Richards, Layton & Finger, P.A.                   Bayard, P.A.
             One Rodney Square                                 600 North King Street, Suite 400
             920 North King Street                             Wilmington, DE 19801
             Wilmington, DE 19801                              dbrogan@bayardlaw.com
             shapiro@rlf.com                                   smacon@bayardlaw.com
             schlauch@rlf.com                                  (Dura)
             (Culligan)                                        Email
             Email




28581472.1
                  Case 18-10512-KBO      Doc 2797   Filed 09/10/21   Page 6 of 11


             Adam J. Greene, Esq.                           Theresa Trzaskoma, Esq.
             Steven B. Eichel, Esq.                         Michael Tremonte, Esq.
             Robinson Brog Leinwand Greene                  Jennifer X. Luo, Esquire
             Genovese & Gluck P.C.                          Alexandra G. Elenowitz-Hess, Esq.
             875 Third Avenue, 9th Floor                    Vikram Shah, Esq.
             New York, NY 10022                             Ryan Pollock, Esq.
             ajg@robinsonbrog.com                           Justin Gunnell, Esq.
             se@robinsonbrog.com                            Sher Tremonte LLP
             (Vik Jindal)                                   90 Broad Street, 23rd Floor
             Email                                          New York, NY 10004
                                                            TTrzaskoma@shertremonte.com
                                                            mtremonte@shertremonte.com
                                                            jluo@shertremonte.com
                                                            ahess@shertremonte.com
                                                            vshah@shertremonte.com
                                                            rpollock@shertremonte.com
                                                            jgunnell@shertremonte.com
                                                            dberger@abv.com
                                                            jcraig@abv.com
                                                            lpincus@abv.com
                                                            (Patriarch Entities)
                                                            Email

             Evelyn J. Meltzer                              Todd A. Feinsmith
             Troutman Pepper Hamilton Sanders LLP           Troutman Pepper Hamilton Sanders LLP 19th
             Hercules Plaza, Suite 5100                     Floor, High Street Tower
             1313 Market Street, P.O. Box 1709              125 High Street
             Wilmington, DE 19899-1709                      Boston, MA 02110-2736
             Evelyn.meltzer@troutman.com                    Todd.feinsmith@troutman.com
             (RM Technologies, Inc.)                        (RM Technologies, Inc.)
             Email                                          Email

             James D. Rosener                               Robert M. Hirsh
             Troutman Pepper Hamilton Sanders LLP           Phillip Khezri
             The New York Times Building                    Lowenstein Sandler LLP
             37th Floor                                     1251 Avenue of the Americas
             620 Eighth Avenue                              New York, NY 10020
             New York, NY 10018-1405                        rhirsh@lowenstein.com
             James.rosener@troutman.com                     pkhezri@lowenstein.com
             (RM Technologies, Inc.)                        (JMB Capital)
             Email                                          Email




28581472.1
                   Case 18-10512-KBO           Doc 2797   Filed 09/10/21   Page 7 of 11


             Frederick B. Rosner                                  Juliet M. Sarkessian
             Jason A. Gibson                                      211 East Meade St.
             The Rosner Law Group LLC                             Philadelphia, PA 19118
             824 N. Market Street, Suite 810                      (U.S. Trustee)
             Wilmington, DE 19801                                 First Class Mail
             rosner@teamrosner.com
             gibson@teamrosner.com
             (JMB Capital)
             Email

             Jeffrey M. Schlerf, Esq.
             Gray Robinson, PA
             1007 North Orange Street
             4th Floor #127
             Wilmington, DE 19801
             Jeffrey.schlerf@gray-robinson.com
             (Independent Director)
             Email




28581472.1
                  Case 18-10512-KBO         Doc 2797      Filed 09/10/21    Page 8 of 11




                                             SERVICE LIST
                                                Zohar


Edward J. Bennett, Esq.                                 Kevin G. Abrams, Esq.
Ava V. Baker, Esq.                                      J. Peter Shindel, Jr. , Esq.
Williams & Connolly LLP                                 April M. Kirby, Esq.
725 Twelfth Street, N.W.                                Abrams & Bayliss LLP
Washington, DC 20005                                    20 Montchanin Road, Suite 200
(Additional Party for DE Chancery Ct. Case No.          Wilmington DE 19801
12946, DE Dist. Ct. Case Nos. 17-1797 & 18-108)         (Additional Party for DE Chancery Ct. Case No.
First Class Mail                                        12946, DE Dist. Ct. Case Nos. 17-1797 & 18-108)
                                                        Hand Delivery

Timothy J. Lowe, Esq.                                   Julian J. Gonzalez, Esq.
McDonald Hopkins LLC                                    Daniel E. Clifton, Esq.
39533 Woodward Avenue, Suite 318                        Lewis, Clifton & Nikolaidis, P.C.
Bloomfield Hills, MI 48304                              350 West 31st Street, Suite 401
(Additional Party for MI Circuit Ct. Circuit of Wayne   New York, NY 10001
Case No. 17-16240)                                      (Additional Party for NY East. Dist. Ct. Case No. 17-
First Class Mail                                        2858)
                                                        First Class Mail

Kathleen M. McKenna, Esq.                               David B. Rosenbaum, Esq.
Nayirie Kuyumjian, Esq.                                 Osborn Maledon PA
Nicole A. Eichberger, Esq.                              2929 N Central Avenue, Suite 2100
Jenna L. Hayes, Esq.                                    Phoenix, AZ 85012-2765
Proskauer Rose LLP                                      (Additional Party for Super. Ct. of AZ County of
Eleven Times Square                                     Maricopa Case No. 2017-13549)
8th Avenue & 41st Street                                First Class Mail
New York, NY 10036
(Additional Party for NY East. Dist. Ct. Case No. 17-
2858)
First Class Mail

Patricia L. Refo, Esq.                                  Karl M. Tilleman, Esq.
Snell & Wilmer LLP                                      Bennett E. Cooper, Esq.
400 E Van Buren Street, Suite 1900                      Jason Sanders, Esq.
Phoenix, AZ 85004-2509                                  Kimberly Allen, Esq.
(Additional Party for Super. Ct. of AZ County of        Dentons US LLP
Maricopa Case No. 2017-13549)                           2398 E. Camelback Road, Suite 850
First Class Mail                                        Phoenix, AZ 85016-9007
                                                        (Additional Party for Super. Ct. of AZ County of
                                                        Maricopa Case No. 2017-13549)
                                                        First Class Mail
                   Case 18-10512-KBO         Doc 2797     Filed 09/10/21    Page 9 of 11




Clay J. Pierce, Esq.                                    Joseph N. Argentina, Jr., Esq.
Marsha J. Indych, Esq.                                  Drinker Biddle & Reath, LLP
Drinker Biddle & Reath, LLP                             222 Delaware Avenue, Suite 1410
1177 Avenue of the Americas, 4th Floor                  Wilmington, DE 19801-1621
New York, NY 10036                                      (Additional Party for Supre. Ct. of NY County of NY
(Additional Party for Supre. Ct. of NY County of NY     Case No. 651473/2011)
Case No. 651473/2011)                                   Hand Delivery
First Class Mail

Jeffrey M. Eilender, Esq.                               Michael R. Dezsi, Esq.
Joshua Wurtzel, Esq.                                    Dettmer & Dezsi, PLLC
Schlam Stone & Dolan LLP                                615 Griswold Street, Suite 1600
26 Broadway                                             Detroit, MI 48226
New York, NY 10004                                      (Additional Party for MI Circuit Ct. Circuit of Wayne
(Additional Party for Supre. Ct. of NY County of NY     Case No. 17-16240)
Case No. 651473/2011)                                   First Class Mail
First Class Mail

Brendan G. Best, Esq.                                   Dennis M. Barnes, Esq.
Varnum LLP                                              Morley Witus, Esq.
160 West Fort Street, 5th Floor                         Barris, Scott, Denn & Driker, P.L.L.C.
Detroit, MI 48226                                       333 W. Fort Street, Suite 1200
(Additional Party for MI Circuit Ct. Circuit of         Detroit, MI 48226
Wayne Case No. 17-16240)                                (Additional Party for MI Circuit Ct. Circuit of Wayne
First Class Mail                                        Case No. 17-16240)
                                                        First Class Mail

Robert M. Abrahams, Esq.                                Gregory V. Varallo, Esq.
Talcah E. Jennings, Esq.                                Robert W. Whetzel, Esq.
Kristie M. Blasé, Esq.                                  Sarah A. Galetta, Esq.
Frank W. Olander, Esq.                                  Richards, Layton & Finger, P.A.
Schulte Roth & Zabel LLP                                One Rodney Square
919 Third Avenue                                        920 North King Street
New York, NY 10022                                      Wilmington, DE 19801
(Additional Party for DE Chancery Ct. Case No.          (Additional Party for DE Chancery Ct. Case No.
12247)                                                  12247)
First Class Mail                                        Hand Delivery
                 Case 18-10512-KBO        Doc 2797    Filed 09/10/21    Page 10 of 11




Susan E. Brune, Esq.                                 Michele Maryott, Esq.
Erin C. Doughtery, Esq.                              Gibson, Dunn & Crutcher LLP
Brune Law P.C.                                       3161 Michelson Drive
450 Park Ave. #1901                                  Irvine, CA 92612-4412
New York, NY 10022                                   (Additional Party for CA Super. Ct. County of LA
(Additional Party for DE Chancery Ct. Case No.       Case No. BC683129)
12946)                                               First Class Mail
First Class Mail

Berry Stilberg, Esq.                                 David M. Grable, Esq.
Stokes PC                                            Quinn Emanuel Urquhart & Sullivan, LLP
155 North Lake Avenue, Suite 800                     865 S. Figueroa St., 10th Floor
Pasadena, CA 91101                                   Los Angeles, CA 90017
(Additional Party for CA Super. Ct. County of LA     (Additional Party for CA Super. Ct. County of LA
Case No. BC683129)                                   Case No. BC683129)
First Class Mail                                     First Class Mail

Richard D. Gaines
102 Sugarberry Lane
P.O. Box 943
Greentown, PA 18426-0943
(Gains v . NSC Communications, Civil Court of
NY, County of NY Index No. 3456/19)
First Class Mail
             Case 18-10512-KBO   Doc 2797   Filed 09/10/21   Page 11 of 11



                                   YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                    /s/ Chad Corazza
                                   Chad Corazza, Paralegal
                                   Rodney Square
                                   1000 North King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 571-6600
                                   Facsimile: (302) 571-1253




28581472.1
